DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 10/13/2021 referencing amended claims filed on 9/14/2021, wherein:
Claims 1 and 11 have been amended;
Claims 9-10 and 12-20 remain as original or previously presented; and 
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for translating transaction messages which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities or behaviors.  This judicial exception is not integrated into a practical application as discussed below and the 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: translating transaction messages.  The steps of independent claim 1 for: transmitting one or more messages to each acquirer of a plurality of acquirers to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receiving from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer; wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer; translating the inbound transaction message from the first message format to a second message format supported by the server, in response to the first message format being different from the second message format; wherein the first message format is identified based, at least partially, on the bulk ID assigned to the first acquirer; processing the inbound transaction message having the second message format to generate an outbound transaction message pursuant to the second message format; identifying from a plurality of message formats, a third message format supported by an issuer that corresponds to the transaction, based on the outbound transaction message having the second message format; translating the outbound transaction message from the second message format to the third message format in response to the third message format being different from the second message format; and transmitting the outbound transaction message having the third message format to the issuer, wherein the issuer processes the transaction based on the outbound transaction message having the third message format, when considered collectively as an ordered combination, recite the abstract idea of translating transaction messages.
For independent claim 11, the claim recites an abstract idea of: translating transaction messages.  The steps of independent claim 1 for: transmit one or more messages to each acquirer of a plurality of acquirers to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receive, from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer, wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer, translate the inbound transaction message from the first message format to a second message format supported by the payment network server, in response to the first message format being different from the second message format, wherein the first message format is identified based, at least partially, on the bulk ID assigned to the first acquirer, process the inbound transaction message having the second message format to generate an outbound transaction message pursuant to the second message format, identify, from a plurality of message formats, a third message format supported by an issuer that corresponds to the transaction, based on the outbound transaction message having the second message format, translate the outbound transaction message from the second message format to the third message format, in response to the third message format being different from the second message format, and transmit the outbound transaction message having the third message format to the issuer, wherein the issuer processes the transaction based on the outbound transaction message having the third message format, when considered collectively as an ordered combination, recite the abstract idea of translating transaction messages.
 Independent claims 1 and 11 are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions including sales activities or behaviors.  For independent claim 1, the steps of: transmitting one or more messages to each acquirer of a plurality of acquirers to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receiving from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer; wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer; translating the inbound transaction message from the first message format to a second message format supported by the server, in response to the first message format being different from the second message format; wherein the first message format is identified based, at least partially, on the bulk ID assigned to the first acquirer; processing the inbound transaction message having the second message format to generate an outbound transaction message pursuant to the second message format; identifying from a plurality of message formats, a third message format supported by an issuer that corresponds to the transaction, based on the outbound transaction message having the second message format; translating the outbound transaction message from the second message format to the third message format in response to the third message format being different from the second message format; and transmitting the outbound transaction message having the third message format to the issuer, wherein the issuer processes the transaction based on the outbound transaction message having the third message format, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions including sales activities or behaviors.  Based on similar reasoning and rationale, the steps of Independent claim 11 also recites Certain Methods of Organizing Human Activity.  Translating a transaction message in order to complete the processing of the transaction is a sales activity or behavior.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “one or more servers of a payment network, and 
Dependent claims 2-10, and 12-20 recite similar limitations as claims 1, and 11; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2, 9, 10, 12, 19, and 20, the additional limitations of: assigning a bulk identifier to each acquirer of the plurality of acquirers based on a geographical location and a message format associated with each acquirer, wherein the inbound transaction message received from the first acquirer includes the bulk identifier assigned to the first acquirer; and wherein the inbound transaction message includes a service indicator, details of the first acquirer, details of the issuer, and a transaction amount of the transaction, and processes the inbound transaction message having the second message format based on the service indicator; and wherein the outbound transaction message includes the details of the first acquirer, the details of the issuer, and the transaction amount, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including sales activities or behaviors, because these describe the intermediate steps of the underlying process of translating transaction messages for identifying the format of the inbound transaction messages.
In claims 3, 4, 13, and 14 the limitations of: process the inbound transaction message having the second message format for one of authorization, clearing, or settlement; validating the inbound transaction message having the second message format, and process the inbound transaction message having the second message format based on the validation, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including sales activities or behaviors, because they further describe details regarding how the server processes the inbound messages.
In claims 5-8, and 15-18, the limitations of: identifying the issuer that corresponds to the transaction based on the outbound transaction message having the second message format; and generating a destination identifier for the outbound transaction message having the second message format, wherein the destination identifier is indicative of the issuer and a geographical location of the issuer; inserting the destination identifier in the outbound transaction message having the second message format, identify the third message format using the destination identifier; wherein the third message format is different from the first message format; and wherein the third message format is same as the first message format, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including sales activities or behaviors, because they describe the intermediate steps for determining the correct format for the outbound messages to the issuer.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “one or more servers, and a one or more payment network servers”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation 

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, and 11 only recite the additional elements of “one or more servers of a payment network, and a system comprising one or more payment network servers”.  A plain reading of Figures 1, 6, 7, and 10, and associated descriptions in at least pages 11 and 17 of the specification stating “examples of first and second acquirer servers 102 and 104, the payment network server 106, and the issuer server 108 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, and non-transient and tangible machines that can execute a machine-readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “one or more servers of a payment network, and a system comprising one or more payment network servers” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Dependent claims 2-10, and 12-20, recite similar generic computer components as the independent claims, such as “one or more servers, and a one or more payment network servers”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.      

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more servers of a payment network, and a system comprising one or more payment network servers” to perform the steps of independent transmitting one or more messages to each acquirer of a plurality of acquirers to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receiving from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer; wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer; translating the inbound transaction message from the first message format to a second message format supported by the server, in response to the first message format being different from the second message format; wherein the first message format is identified based, at least partially, on the bulk ID assigned to the first acquirer; processing the inbound transaction message having the second message format to generate an outbound transaction message pursuant to the second message format; identifying from a plurality of message formats, a third message format supported by an issuer that corresponds to the transaction, based on the outbound transaction message having the second message format; translating the outbound transaction message from the second message format to the third message format in response to the third message format being different from the second message format; and transmitting the outbound transaction message having the third message format to the issuer, wherein the issuer processes the transaction based on the outbound transaction message having the third message format, and based on similar reasoning and rationale for the steps of independent claim 11, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “transmitting one or more messages to each acquirer of a plurality of acquirers to assign bulk identifiers (IDs)…, receiving, from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction…, and transmitting the outbound transaction message having the third message format to the issuer”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “translating…, processing…, generate…, identifying…, translating…, and processes…”.  Therefore, independent claims 1 and 11 are not patent eligible.  
Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the dependent claims for: “assigning…, process…, identifying…, generating…, validate…, and inserting…”. For these reasons, the dependent claims also are not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.

The following is an Examiner’s statement of reasons for allowable subject matter of independent clams 1 and 11 over prior art.
The closest prior art of record is US 2013/0254110 to Royyuru et al. (hereinafter referred to as Royyuru), US 6,039,245 to Symonds et al. (hereinafter referred to as Symonds), US 20200202342 to Thomas (hereinafter referred to as Thomas), US 20180103038 to Burke (hereinafter referred to as Burke), and US 5671279 to Elgamal (hereinafter referred to as Elgamal).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1 and 11.  For independent claim 1, the prior art of Royyuru, Symonds, Thomas, Burke, and Elgamal specifically do not disclose: “transmitting one or more messages to each acquirer of a plurality of acquirers by one or more servers of a payment network, to assign bulk identifiers (IDs) to each acquirer based on a geographical location and a message format associated with each acquirer; receiving, by the one or more servers from a first acquirer of the plurality of acquirers, an inbound transaction message for a transaction, wherein the inbound transaction message is pursuant to a first message format supported by the first acquirer, wherein the inbound transaction message comprises a bulk ID assigned to the first acquirer; 
	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been fully considered by the Examiner.  Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-20 under 35 USC 101 are maintained.  
The Applicant argues on page 8 of their Remarks that the present claims are not directed to an abstract idea because the claims don’t correspond to Certain Methods of Organizing Human Activity because the claims are directed to translating transaction messages for processing transactions.  Examiner respectfully disagrees with Applicants argument because under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Step 2A, and under Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of 
The Applicant further argues on pages 9-11 that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims recite additional elements which integrates any alleged abstract idea into a practical application.  The Applicant further states on pages 10 and 11 of their remarks, that the independent claims provide an improvement in computer functionality or other technology by enabling the payment network to offer a translation service for translating transaction messages between various message formats which also mitigates security risks of third party vendors for translation.  Examiner respectfully disagrees with Applicant’s argument.  Providing a translation service, is not an improvement to the functioning of a computer or any other technology or technical field.   A server generating/receiving information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the “one or more servers of a payment network, and a system comprising one or more payment network servers” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements or any other technical improvement.  Therefore, the limitations do not meet the criteria or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas (US 20200202342) teaches wherein the acquirer ID (as populated in data element “32”) may be a numerical coded data element, which may be between zero and eleven characters in length and which is commonly assigned by the interchange network 16.
Burke (US 20180103038) teaches wherein the acquirer may be assigned an acquirer ID and the administrator 224 may be assigned a username and a password.
Elgamal (US 5671279) teaches wherein the acquirer ID is assigned by the card associations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        3/10/2022